Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 1 of 22

Law Offices of

MATHENY SEARS LINKERT & JAIME LLP
MATTHEW C. JAIME (SBN 140340)
SARAH M. WOOLSTON 9SBN 320510)

LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

RR Ww

ay DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3638 American River Drive
Sacramento, California 95864
Telephone: (916) 978-3434
Facsimile: (916) 978-3430
mjaime@mathenysears.com
swoolston(@mathenysears.com

 

Attorneys for Defendant, COSTCO WHOLESALE

CORPORATION

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

RUBY N. THOMAS, an individual,

Plaintiffs,
Vv.
COSTCO WHOLESALE
CORPORATION, and DOES 1 to 50,

inclusive,

Defendant.

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF
AND HER ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Defendant COSTCO WHOLESALE CORPORATION

hereby removes the matter Ruby N. Thomas v. Costco Wholesale Corporation; and DOES 1-50

DEFENDANT COSTCO WHOLESALE
CORPORATION’S NOTICE OF
REMOVAL

[DIVERSITY JURISDICTION]

Complaint filed: May 18, 2021

Sacramento County Superior Court, State
Case No. 34-2021-00300848

inclusive from the Superior Court of California, County of Sacramento County, Case No. 34-2021-

00300848 to the United States District Court for the Eastern District under 28 U.S.C. sections

§1441(b), and §1446(b)(3). Copies of the pleadings and other papers served on the removing

defendant in the above-described action are attached to this Notice of Removal as required by 28

U.S.C. § 1446. (See Exhibits A (Complaint), B (Statement of Damages), and C (Answer).

Mf

 

 

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 2 of 22

I. STATEMENT OF JURISDICTION

1. As the record demonstrates, the action pending in state court is a civil action within
the original diversity jurisdiction of the federal district courts under 28 U.S.C. §1332(a) because
there is complete diversity of citizenship between the litigants, and the amount in controversy
exceeds $75,000.

2. Based upon information and belief, Plaintiff was a Citizen of California and resident
of the El Sobrante, California on July 1, 2019, the date of the alleged incident.

3. Based upon information and belief, Plaintiff was a citizen of California when she
filed the Complaint on May 14, 2021; and based upon information and belief, Plaintiff is a citizen
of California at the time of filing of this Notice of Removal. (See Plaintiff's Complaint, attached
as Exhibit A.)

4. Defendant COSTCO WHOLESALE CORPORATION was on July 1, 2019, the
date of the alleged incident, and on May 14, 2021, when Plaintiff filed the Complaint, a Washington
Corporation with its principal place of business in Issaquah, Washington. COSTCO
WHOLESALE CORPORATION is at the time of filing this Notice of Removal a Washington
Corporation with its principal place of business in Issaquah, Washington.

5. Plaintiff claims to have suffered general damages and special damages. (See
Statement of Damages, attached as Exhibit B.)

- 6. On July 22, 2021, Plaintiff, in her statement of damages, based upon information
and belief, prepared by her counsel, asserted that she has incurred $385,568.46 in total damages
due to the aforementioned incident at Costco—not including future medical expenses, loss of
earnings, and loss of future earning capacity. (Exhibit B.)

I. VENUE

7. This action was filed in the Superior Court of California for the County of
Sacramento. Venue properly lies with the United States District Court for the Eastern District of
California as the district and division embracing the places where the action is pending. (See 28
U.S.C. §84(b) and 1441(a).) Defendant is a corporation doing business in the County of

Sacramento. (Complaint, 4.) Consequently, the alleged acts and events Plaintiff complains of
2

 

 

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

oO Cfo NN DD

Oo ND DO wn BP WH NY FY BD ODO CO IN DB A FP Ww VY YF O&O

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 3 of 22

occurred in this judicial district. (28 U.S.C. §1391(a).)
Il. INTRADISTRICT ASSIGNMENT

8. Assignment to the United States District Court for the Eastern District in California
sitting in Sacramento is proper under 28 U.S.C. sections 1331 and 1441(a) and Eastern District of
California Rule 120(d) because the state court action was filed and is pending in the County of
Sacramento and Plaintiff is a citizen of California and the alleged acts and events Plaintiff
complains of occurred in Sacramento County.

IV. PLEADINGS, PROCESS, AND ORDERS

9. On May 14, 2021, Plaintiff filed a Complaint in Sacramento County Superior Court
alleging premises liability and negligence against COSTCO WHOLESALE CORPORATION. A
copy of the Summons and Complaint was previously attached as Exhibit A.

10. OnJuly 22, 2021, Plaintiff in her statement of damages, based upon information and
belief, prepared by her counsel, asserted that she has incurred $385,568.46 in total damages due to
the aforementioned incident at Costeco—not including future medical expenses, loss of earnings,
and loss of future earning capacity. A copy of Plaintiff's Statement of Damages was previously
attached as Exhibit B.

11. On August 5, 2021, COSTCO WHOLESALE CORPORATION filed an Answer in
Sacramento County Superior Court in response to the Complaint. A copy of the Answer is attached
as Exhibit C.

Vv. DIVERSITY OF CITIZENSHIP & AMOUNT IN CONTROVERSY

12. A corporation is a citizen of its state of incorporation and the state in which its
principal place of business is located. (28 U.S.C. 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 80
(2010).) A corporation’s principal place of business is “. . . the place where a corporation's officers
direct, control, and coordinate the corporation’s activities. It is the place that Courts of Appeals have
called the corporation’s ‘nerve center.”” (/d. at 92-93.) The “nerve center” is usually its
headquarters. (/d.)

13. Based upon information and belief, COSTCO WHOLESALE CORPORATION

could ascertain from the face of the Complaint that Plaintiff was a citizen of California because
3

 

 

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

Sa HD w&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 4 of 22

Plaintiff stated that at all time relevant therein she resided in El Sobrante, CA. (See Exhibit A at
qi.) As such, Plaintiff's domicile is California.

14. Defendant COSTCO WHOLESALE CORPORATION was on July 1, 2019 when
the alleged incident occurred and on May 14, 2021 when Plaintiff filed the Complaint, a
Washington Corporation with its principal place of business in Issaquah, Washington. As such,
COSTCO WHOLESALE CORPORATION’S domicile is Washington. COSTCO WHOLESALE
CORPORATION is at the time of filing this Notice of Removal, a Washington Corporation with
its principal place of business in Issaquah, Washington.

15. Thus, complete diversity of citizenship exists between the parties pursuant to 28
U.S.C. Section 1332(a)(1) because Plaintiffis a citizen of California and COSTCO WHOLESALE
CORPORATION is a citizen of Washington.

16. Plaintiffs Request for Statement of Damages indicated she alleges $385,568.46 in
total damages due to the aforementioned incident at Costco—not including future medical
expenses, loss of earnings, and loss of future earning capacity. The damages of $385,568.46
exceeds the amount in controversy minimum of $75,000. The Statement of Damages was
previously produced as Exhibit B.

17. | With complete diversity and the threshold damages requirement met, this matter is
removable to federal court.

VI. TIMELINESS OF REMOVAL

18. | A case is removable on diversity grounds if the parties are completely diverse in
their state domicile and the amount in controversy exceeds $75,000. (28 U.S.C. §§ 1332(a), 1446.)

19, Costco confirmed Plaintiff's amount in controversy is an excess of $385,568.46,
which is more than $75,000, as well as her domicile from her Complaint, which Plaintiff served on
July 22, 2021.

20. This matter is removable until 30 days after receipt of information establishing
diversity jurisdiction is met. Costco received Plaintiff's Complaint and Statement of Damages on
or about July 22, 2021. Counsel for Costco received the case on or about July 27, 2021.

Hf
4

 

 

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

NO bo WN BS KO KB BR DR Rm me we
Oo ST BN OA FF WD BY FF DT OBO oO SN HR A SF WHO NO SF&F ODO DO we Ho

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 5 of 22

21, Costco is filing this removal within the 30-day period after receipt of the complaint
establishing Plaintiff's domicile and of the Statement of Damages establishing the amount in
controversy.

22. Complete diversity and the amount in controversy are the two requisites for diversity
jurisdiction.

23. Thus, Costco timely removed this action to the United States District Court for the
Eastern District of California.
VIL. NOTICE TO PLAINTIFF AND STATE COURT

24. Written notice of this filing will be given to Plaintiff's Counsel of Record and a copy
of the Notice of Removal will be filed with the Clerk of the Sacramento County Superior Court.
VOI. CONCLUSION

25. _ For all the foregoing reasons, Defendant removes this action to the United States

District Court for the Eastern District of California from the Sacramento County Superior Court.

Dated: August / 7 , 2021 MATHENY SEARS LINKERT & JAIME LLP

By: /s/ Mathew C. Jaime

 

MATTHEW C., JAIME,
Attorneys for Defendant COSTCO
WHOLESALE CORPORATION

5

 

 

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL

 
Case 2:21-cv-01492-TLN-DB Document 1 Filed 08/20/21 Page 6 of 22

EXHIBIT A
23

24

26
27

‘COSTCO WHOLESALE CORPORATION; and

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 7 of 22

 

 

 

 

 

 

 

 

 

_FILED/ENDORSED)
Jason B. Javaheri, E SBN 256173
1 'Yosi Yakioudai, Fisq, SBN 250679 MAY 14 2021
| R. Bret Beattie, Ea SBN 150068 By: 7
| Vartkes Artinian, Esq., SBN 304009 Y. 1 ae
JAVAHERI & YAE (OUDAI -
| A Professional Law Corporation

11880 Century Park East, Suite 717

Los Angeles, CA 9006

| Telephone: (310) 407-0766
|| Facsimile: (310) 407-0767

|| Attomeys for Plaintiff, RUBY N. THOMAS

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SACRAMENTO - GORDON D. SCHABER COURTHOUSE |

ase No-: QY-2.02 { ~adacRyZ

PLAINTIFF'S COMPLAINT FOR
AMAGES:

RUBY N. THOMAS, an Individual,

  
  

Plaintiff,

VS.

1. PREMISES LIABILITY

DOES 1 to 50, Inclusive, 2, GENERAL NEGLIGENCE

Defendants. [DEMAND FOR JURY TRIAL]

 

 

Plaintiff, RUBY N. THOMAS, alleges arid complains as follows:
GENERAL ALLEGATIONS
PARTIES
1. RUBY N. THOMAS, hereinafter (“Plaintiff”), an individual, is and/or was, at all times

relevant herein, residing in El Sobrante, CA 94803.

2. Plaintiff is informed and believes, and upon such information and belief alleges that

Defendant, COSTCO WHOLESALE CORPORATION hereinafter “COSTCO”) and at all

times relevant herein is a Washington foreign stock Corporation bearing entity number

1C1587907, qualified to do business and doing business in the State of California, County of
Sacramento, with its principal place of business located at 7400 Elk Grove Blvd., Elk Grove,

 

tL

 

PLAINTIFF'S COMPLAINT FOR DAMAGES i

 
Case 2:21-cv-01492-TLN-DB Document 1 Filed 08/20/21 Page 8 of 22

‘CA 95757.
3. The true names or capacities, whether individual, corporate, associate or otherwise, of
Defendants named herein as DOES 1 to 50, Inclusive, are unknown to Plaintiff, who therefore

sues said Defendants by such fictitious names. Plaintiff will amend this Complaint to state the

| true names and capacities when the same have been ascertained.

4. Plaintiff is informed and believes, and upon such information and belief alleges that

each of the Defendants designated hereiri as a DOE are legally responsible in some mariner for

the events and happenings referred to and legally caused injury and damages.to Plaintiff as

hereinafter set forth.

5. Plaintiff is informed and believes, and upon such information and belief alleges that at
all times material hereto Defendants, and each of them, were the agents and/or employees of
their Co-Defendants, and in doing the things herein mentioned were acting in the course and.
scope of their authority as such agents and/or employees, and with the permission and consent
of their Co-Defendants, and each of them.

FIRST CAUSE OF ACTION
(For Premises Liability Against Ali Defendants)

6. Plaintiff, realleges and incorporates herein by reference paragraphs 1 through 5,
inclusive of this complaint.

7,  Atall times material hereto, Defendants, and DOES 1 through 50, Inclusive, and each of
them, owned, operated, controlled, supervised and maintained the premises at the. COSTCO
located at 7400 Elk Grove Blvd., Elk Grove, CA 95757, and the Defendants, and each of them,
were owning, operating, controlling, supervising and maintaining said premises with the
consent, permission and knowledge of each of the remaining Defendants, and each of them.

8. On July 1, 2019, Plaintiff was lawfully and legally upon said premises as an invited
guest of Defendants and each of them, located at 7400 Elk Grove Blvd.. Elk-Grove, CA 95757.
At the time of the subject accident, Plaintiff was walking towards the exit wher she violently
slipped and fell on an unknown slippery substance-that had collected on Defendants floor

creating a dangerous and slippery. condition resulting in Plaintiff ’s injuries and related damages. |

 

2
PLAINTIFF'S COMPLAINT FOR DAMAGES

 

 

 
ed

kek

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 9 of 22

9. At said premises, Defendants, and each of them, and DOES 1 through 50, inclusive, so

{negligently, willfully, carelessly, recklessly, and unlawfully, owned, possessed, maintained,

operated, supervised, managed, controlled, designated, constructed, assembled, installed,
inspected and serviced said premises so as to proximately cause, permit and allow the same to
be in a dangerous, and unsafe condition.

10. Said condition existed prior to and at the time of Plaintiff's aceident herein. Defendants,
knew or should have known that the. dangerous condition existed but, failed to notify Plaintiff and
other invited guests of the dangerous condition or in the alternative, guard against said dangerous
condition.

11. As.a direct and proximate result of the negligence of Defendants, and each of them,
Plaintiff was injured in her health, and activity, sustaining bodily injury, which has caused, and
will cause, great mental and physical pain and suffering, all to Plaintiff's general damiages in an
amount not yet- ascertained or in a sum according to proof at the time of trial, but'in excess of
the. miniivial jurisdictional limits of this Court.

12. As a further direct and proximate result of the negligence of Defendants, and each of
them, Plaintiff has incurred, and will incur, medical and related expenses in an amount not yet

ascertained or in a sum according to proof at the time of trial, but in excess of the minimal

jurisdictional limits of this Court.

13. At the time of said accident/injury Plaintiff was employed or employable, and.as a direct
and proximate result of the negligence of Defendants, and each of them, and by reason of the
injuries suffered by Plaintiff, Plaintiff sustained loss of earnings and diminished future earning
capacity in an amount not yet ascertained or in a sum according to proof at the time of tnal, but
in excess of the minimal jurisdictional limits of this Court.

SECOND CAUSE OF ACTION

 

 

14. Plaintiff re-alleges and incorporates by reference patagraphs previously alleged in this
Complaint, as though fully set forth herein.
15. At all times material hereto, Defendants, and DOES 1 to 50, Inclusive, and each of them,

 

3
PLAINTIFF’S COMPLAINT FOR DAMAGES

 

 

 
ll
12
13

4

 

 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21. Page 10 of 22

owned, operated, controlled, supervised and.maintained the (“COSTCO”) located at 7400 Elk
Grove Blvd., Elk Grove, CA 95757, and the Defendants, and each of them, were owning,

operating, controlling, supervising and maintaining said premises with the consent, permission

|| and knowledge of each of the remaining Defendants, and each of them.

16. Plaintiff is informed and believes, and hereon alleges, that she was further injured due to |

| negligent acts or omissions by the agents, representatives or employees of Defendants, and each

| of them.

17. Plaintiff is informed and believes, and hereon alleges, that at all relevant times
Defendants, and each of them, owed Plaintiff-and other invited guests a legal duty and/or duties.
Plaintiff.is further informed and believes that Defendants, and each of them, breached said duty
and/or duties.

18. On July 1, 2019, Plaintiff was lawfully and legally upon said premises as an invited

guest.of Defendants and each of them,, located at 7400 Elk Grove Blvd., Elk Grove, CA 95757.

At the time of the subject accident, Plaintiff was walking towards the exit when she violently
slipped and fell on an unknown slippery substance that had collected on Defendants floor
creating a dangerous and slippery condition resulting in Plaintiff’s injuries and related damages.

19. Defendants and each of them breached their duty of care to Plaintiff fo maintain their

premises free of any hazardous and dangerous conditions that exposed Plaintiff and other

invited guests to injury. Defendants knew or should have known that failing to inspect theit
premises for any dangerous conditions, exposed Plaintiff and other invited guests to serious
injury and related damages. Defendants failure to conduct routine timely inspection of their
premises including their floors, was a contributing factor to Plaintiff's accident, injuries, and
related damages.

20. As a direct and proximate result of the negligence of Defendants, and each of them,
Plaintiff was injured in her health, and activity, sustaining bodily injury, which has caused, and:
will cause, great mental and physical pain and suffering, all to Plaintiff's general darnages in an
amount. not yet ascertained.or in a sum according to proof at the time of trial, but in excess of

the minimal jurisdictional limits of this Court.

 

4
PLAINTIFF'S COMPLAINT FOR DAMAGES

 
 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 11 of 22

21. Asa further direct and proximate result of the negligence of Defendants, and each of

them, Plaintiff has incurred, and will incur, medical and related expenses in an amount not yet

-ascertained or in a sum according to proof at the time of trial, but in excess of the minimal

jurisdictional limits of this Court.

22. At the time of said injury Plaintiff was employed or employable, and as-a.direct and
proximate result of the negligence of Defendants, and each of them, and by reason of the
injuries suffered by Plaintiff, Plaintiff sustained loss of earnings and diminished future earning
capacity in an amount net yet ascertained or in a sum according to proof at the time of trial, but
in excess of the minimal jurisdictional limits of this Court.

PRAYER FOR RELIEF.

 

s

WHEREFORE, Plaintiff, RUBY N. THOMAS, demands a jury trial and prays for a
judgment against all named Defendants and DOES 1 to 50, Inclusive, as follows:

1. For general damages according to proof;

2. For special damages according to proof;

3. For personal property damages according to proof;

4, For pre-judgment and post-judgment interest as allowed by law;

5. For costs of suit incurred herein; and

6. For such other and further relief as this Court may deem just and proper.

Dated: May 13, 2021 JAVAHERI & YAHOUDAI

 
    
  

By: ; -
YOSI YAHQUDAL

SQ
Attomeys for Plainti es

  

 

5

 

PLAINTIFF*S COMPLAINT FOR DAMAGES.

 
Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 12 of 22

| DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury.

© || Dated: May 13, 2021 JAVAHERI & YAHOUDAI

 

 

lb

17

18

\9

20

21

22

23

28
26

27

 

&
PLAINTIFF'S COMPLAINT FOR: DAMAGES.

 

 

 
Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 13 of 22

EXHIBIT B
Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 14 of 22

 

- DO NOT FILE WITH THE COURT- ClV-050
-UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -
ATTORNEY OR PARTY WiTHOLT ATTORNEY (Name and Address): TELEPHONE NO.: FOR COURT USE ONLY
Yosi Yahoudai, Esq., SBN: 250679 (310)407-0766
JAVAHERI & YAHOUDAI

1880 Century Park East, Suite717

Los Angeles, CA 90067
ATTORNEY FOR (nemo): Plaintitt, Ruby N. Thomas

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sacramento
sTREET aopress: 720 Ninth Street
MAILING ADDREss: Same as Above

city anDzi CODE: Sacramento, CA 95814
prancu name: Gordon D. Schaber Courthouse

PLAINTIFF: Ruby N. Thomas
DEFENDANT: Costco Wholesale Corporation

 

 

 

 

STATEMENT OF DAMAGES CASE NUMBER:
(Personal Injury or Wrongful Death) 34-2021-00300848

 

 

 

 

To (name of one defendant only): Defendant, Costco Wholesale Corporation.
Plaintiff (name of one plaintiff only): Plaintiff, Ruby N. Thomas.
seeks damages in the above-entitled action, as follows:

 

 

 

AMOUNT
1. General damages
a. Pain, suffering, and iNCOnVeni@nce ..........:ccccccecesesessieeeerteereeeseeeseeesceeeseesesuesevesseeaeesaesseesuanteensesseeennets $ 350,000.00
b. C_] Emotional distress. .....ccccccccssessssesssssssvesessseseseessesensssseesevesseessessonsesssassacsssssssesneaneesseseneeseeessuesseesneeenees $
©. LL] Loss of COMSOrtIUM o..ccccscesssccessssesssstssssecssussssstssnsessecssassssssesssvesssuscessecsssescsucessasessuicsessecnsaersaeeseesanesens $
d. (__] Loss of sociey and companionship (wrongful death actions OMY) .....ccccccessssessesssseseecestesseessecssesseeees $
© Other (SCC) unnnaitnnnnninunnnnennniennns
fC] Other (Speci) cccssusnestnsnstnetenunestntsneieneuiesinetinnnistnnseeeeieeenetn
g. Co Continued on Attachment 1.g.
2. Special damages
a. Medical expenses (10 Gate) ....cececcccccsssseescesecscstescsesssssscsessvsvsecssevsessnsscssavsucsessessssenessseeecasaneanecceuvaneve $ $35,568.46 +
b. 2%] Future medical expenses (present Value) .......s.cesccssseessosssseessessvseseesssusesesssveseecsssssneeessevieusnsareesenaseen $ TBD
C. LOSS Of GAFNINGS (10 CALC) oo... cecccccccsssccssesessessssessessanesauseesssesesssessessesseseseaeaaeeneaeeeaeaeaeneeeecsicccsscceseeeeee $ TBD
a. Loss of future earning capacity (present Valle) .....cc..ccccesssesssssessessesosseessavsssessseesevesassssevesscssseecessasenece g IBD
@. LJ] Property damage .o.eesesccccsesssssssessssessssssecssssecsssesasvecsessssssaversssseeessasecsssusessssnvesssntesrsauessesivessranecesetessess $
§. (J Funeral expenses (wrongful death actions Only)... eee cece sees ee teen ce cee ceeeene rateea senate eeeseneenes $
g. [-] Future contributions (present value) (wrongful death ACTIONS ONLY) ...c.cce cece cccesssetecceseesseussessneesseavenes $
h. L_] Value of personal service, advice, or training (wrongful death actions ONLY} ....ccccceccccecceesseceeere $
ET Other (eC) i unmsnnnnnnnstintansiininnnnnineinntetnianueeeete $
fT Other (Speci) castnntnennnnniinininninnnsninannnenave $
k. L] Continued on Attachment 2.k.
3. L_] Punitive damages: Plaintiff reserves the right to seek punitive damages in the amoufit of pecify).. $
when pursuing a judgment in the suit filed against you.
Date: July 22, 2021
Yosi Yahoudai, Esq.
(TYPE OR PRINT NAME) ~(SIGNATURE)OW)PLIINTIFF OR ATTORNEY FOR PLAINTIFF)
(Proof of service on reverse) Page 1 0f2
Form Adopted: for Mandatory Use STATEMENT OF DAMAGES Code of Civil Procedure, §§ 425.411, 425.415

 

ClV.050 [Rev. January 1, 2007) (Personal Injury or Wrongful Death) wiv coumtinle.ca. gov
Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 15 of 22
ClV-050

 

| _ PLAINTIFF: Ruby N. Thomas CASE NUMBER:
DEFENDANT: Costco Wholesale Corporation 34-2021-00300848

PROOF OF SERVICE
(After having the other party served as described below, with any of the documents identified in item 1, have the person who served
the documents complete this Proof of Service. Plaintiff cannot serve these papers.)

 

 

 

1. | served the
a. L_] Statement of Damages [J other (specify):

b. on (name):
c. by serving [defendant [ _lother (name and title or relationship to person served):

d. [I by detivery [Co —lathome [ _lat business
(1) date:
(2) time:
(3) address:

e. L_] by mailing
(1} date:
(2) place:
2. Manner of service (check proper box):

a. L_] Personal service. By personally delivering copies. (CCP § 415.10)

b. [__] Substituted service on corporation, unincorporated association (including partnership), or public entity. By
leaving, during usual office hours, copies in the office of the person served with the person who apparently was in
charge and thereafter mailing (by first-class mail, postage prepaid) copies to the person served at the place where the
copies were left. (CCP § 415.20(a))

c. [__] Substituted service on natural person, minor, conservatee, or candidate. By leaving copies at the dwelling house,
usual place of abode, or usual place of business of the person served in the presence of a competent member of the
household or a person apparently in charge of the office or place of business, at least 18 years of age, who was
informed of the general nature of the papers, and thereafter mailing (by first-class mail, postage prepaid) copies to the
person served at the place where the copies were left. (CCP § 415.20(b)) (Attach separate declaration or affidavit
stating acts relied on to establish reasonable diligence in first attempting personal service.)

ad. C_] Mall and acknowledgment service. By mailing (by first- class mail or airmail, postage prepaid) copies to the person
served, together with two copies of the form of notice and acknowledgment and a return envelope, postage prepaid,
addressed to the sender. (CCP § 415.30) (Attach completed acknowledgment of receipt.)

e. [_] Certified or registered mai! service. By mailing to an address outside California (by first-class mail, postage prepaid,
requiring a return receipt) copies to the person served. (CCP § 415.40) (Attach signed return receipt or other
evidence of actual delivery to the person served.)

ft. CJ other (specify code section):
additional page is attached.

3. At the time of service | was at feast 18 years of age and not a party to this action.
4, Fee for service: $ ‘

5. Person serving:

a. California sheriff, marshal, or constable f. Name, address and telephone number and, if applicable,
b. (_] Registered California process server county of registration and number:
c. L_] Employee or independent contractor of a registered
Califomia process server
d. L_] Nota registered California process server
e. [_] Exempt from registration under Bus. & Prof. Code

 

 

 

§ 22350(b)
I declare under penalty of perjury under the laws of the (For Caltfornia sheriff, marshal, or constable use only)
State of California that the foregoing is true and correct. | certify that the foregoing is true and correct.
Date: Date:
(SIGNATURE) , (SIGNATURE)
Civ-060 (Rev, January 1, 2007] - PROOF OF SERVICE Page 2 of 2

Code of Civil
(Statement of Damages) fe of Civil Procedure §§ 425.11, 425.115

 
Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 16 of 22

EXHIBIT C
LAW OFFICES OF
MATHENY SEARS LINKERT & JAINWE LLP
3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

eo S&F ND OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 17 of 22

Law Offices of

MATHENY SEARS LINKERT & JAIME LLP
MATTHEW C. JAIME (SBN 140340)

3638 American River Drive
Sacramento, California 95864
Telephone: (916) 978-3434
Facsimile: (916) 978-3430
mjaime@mathenysears.com

Attomeys for Defendant, COSTCO WHOLESALE

CORPORATION

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SACRAMENTO

RUBY N. THOMAS, an individual,

Plaintiffs,
Vv.

COSTCO WHOLESALE
CORPORATION, and DOES 1 to 50,
inclusive,

Defendant.

 

Case No. 34-2021-00300848

ANSWER TO COMPLAINT AND
DEMAND FOR JURY TRIAL

Complaint filed:
Trial date:

Defendant COSTCO WHOLESALE CORPORATION [hereinafter “COSTCO”] hereby

sets forth its Answer and Affirmative Defenses to Plaintiff RUBY THOMAS’ Complaint for

Damages and demands trial by jury.

I

COSTCO denies each and every, all and singular, generally and specifically, the allegations

in said Complaint, and each and every part thereof, denies that plaintiff has been injured or

damaged in any sum or manner whatsoever as a result of the action or inaction of COSTCO, and

further denies that plaintiff is entitled to any further relief whatsoever from COSTCO.

Ml
MM

1

 

ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL

 

 
a

ll

ad

Ww
23
<
7358
unos
S mo
© Wy >O
Oo 2 e5
zt Zzz
ete
S2Ge
q<Bu2z
28
N25
a9
w
=

<

=

So CO ST DB On BP WwW NH &

NM wp NO BO BD DD DD DD OBR mm
on ND AO WN BB WY BB KF OD 0 DB HN BDH AH BP WH BP KK

 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 18 of 22

I
AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, and to each and every cause of action contained therein,
COSTCO is informed and believes and thereon alleges, that at the time and place of the events
described in plaintiffs Complaint, plaintiff was herself, careless, negligent or otherwise legally at
fault, and that said carelessness, negligence or other legal fault on the part of plaintiff proximately
caused or contributed to, in whole or in part, the injuries, losses and damages complained of, if
any there are, by reason of these premises, plaintiff's Complaint is barred, or her recovery is
reduced in direct proportion to the amount of contributory or other legal fault.
181
AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, and to each and every cause of action contained therein,
COSTCO is informed and believes and thereon alleges, that at the time and place of the events
described in plaintiff's Complaint, persons and entities as yet unknown to COSTCO were careless,
negligent or otherwise legally at fault, and that such conduct proximately caused or contributed to
the losses and damages, complained of by plaintiff, if any there are, and that liability should be
apportioned among COSTCO and said persons and entities based upon respective percentages of
fault.
IV
AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, and to each and every cause of action contained therein,
COSTCO alleges that in the event plaintiff recovers judgment against COSTCO, said judgment
should be apportioned under equitable principles of comparative fault based upon percentages of
liability attributable to each defendant or responsible person or entity.
Vv
AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint, COSTCO alleges that plaintiff's Complaint fails to state facts sufficient to

state a cause of action against COSTCO.

2
ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

Oo fo nN DW A BP WC! Ne

YY N WB NY NHN KN NY KY HO Ye S&B FP SFP SFP SEO Sl le lLlULS
oOo DT RK A B WwW NY KF DOD OC OH HT DO TH BP YE OS

 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 19 of 22

VI

AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint, COSTCO alleges that as to each and every cause of action alleged in
plaintiff's Complaint, the court lacks personal jurisdiction over COSTCO.

Vit

AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint, COSTCO alleges that as to each and every cause of action alleged in
plaintiff's Complaint, the court lacks subject matter jurisdiction over COSTCO.

VOI

AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint, COSTCO alleges that plaintiff lacks capacity to sue for the claims set forth
therein.

Ix

AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint, and to each and every cause of action contained therein, COSTCO alleges
that plaintiff, with. the exercise of reasonable diligence and effort, would have and could have
mitigated the damages alleged in said Complaint, if any there are, and that the resultant damages,
if any, complained of in said Complaint were directly and proximately caused by the failure,
neglect and refusal of plaintiff to exercise reasonable diligence in an effort to mitigate the damages
alleged.

x

AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, and to each and every cause of action contained therein,
COSTCO is informed and believes and thereon alleges that the injuries of which plaintiff
complains, are the proximate result of the acts, errors or omissions, negligence or other legal fault
of parties, codefendants, persons, partnerships, corporations and entities, both named and
unnamed. By virtue of the provisions of California Civil Code sections 1431 et seq. (Proposition

51, adopted June 3, 1986), COSTCO respectfully requests that damages, if any, be allocated and

3
ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL

 

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

Oo OS SN DW A Bw WO Le

wo bp DH DBO WH YN NV CD Oe Re RRR RE RSE Ee
oN A A Bh WY BB *§ SF Oo OH NH DB eH F&F BH KH KF BS

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 20 of 22

apportioned amongst all causative factors and that COSTCO be found legally responsible only for
COSTCO’s determined ‘share of legal fault.
XI
AS A FURTHER, SEPARATE AND DISTINCT ANSWER AND DEFENSE to
plaintiffs Complaint on file herein, COSTCO alleges that plaintiff's Complaint is barred by the
applicable statute of limitations set forth in the California Code of Civil Procedure.
XI
AS A FURTHER, SEPARATE AND DISTINCT DEFENSE, it is hereby alleged that
COSTCO did not have either actual or constructive notice, or had inadequate notice, of the alleged
dangerous condition described in the Complaint or that said condition had existed for a sufficient
time prior to the accident described in the Complaint for measures to have been reasonably taken
to protect against, remedy, or warn of the alleged condition.
XII
AS A FURTHER, SEPARATE AND DISTINCT DEFENSE, it is hereby alleged that
at the time of the accident described in the Complaint, COSTCO did not have any care, custody,
control, or supervision over the area where said accident allegedly occurred.
XIV
AS A FURTHER, SEPARATE AND DISTINCT DEFENSE, it is hereby alleged that
the dangerous condition or defects allegedly existing on the premises described in the Complaint,
if said condition or defects existed, which is expressly denied, then said condition or defects were
or should have been open and obvious to plaintiff, and therefore no warning about said condition
or defects was necessary or required.
XV
AS A FURTHER, SEPARATE AND DISTINCT ANSWER AND DEFENSE to
plaintiffs Complaint on file herein, the COSTCO alleges that at the time and place referred to in
plaintiff's Complaint, plaintiff voluntarily assumed the risk of injury and damage to herself and
that any injury or damage suffered by said plaintiff at said time and place was voluntarily assumed

by her.
4
ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

 

 
LAW OFFICES OF
MAaATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

bo

Oo © AN Dn A Se W

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 21 of 22

XVI

AS A FURTHER, SEPARATE AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, and to each and every purported cause of action contained
therein, COSTCO alleges that the risk of injury created by the alleged condition of property was
minor, trivial or insignificant in light of the surrounding circumstances and did not create a
substantial risk of injury. Plaintiff is therefore barred entirely from recovery against COSTCO, or
alternatively, plaintiff should have the recovery, if any, proportionally reduced.

* XVII

AS A FURTHER, SEPARATE AND DISTINCT ANSWER AND DEFENSE to
plaintiff's Complaint on file herein, COSTCO alleges that COSTCO presently has insufficient
knowledge and information upon which to form a belief as to whether COSTCO may have
additional, as yet unstated, defenses. Accordingly, COSTCO reserves the right to assert additional
defenses in the event discovery and investigation reveals a factual and legal basis for such
affirmative defenses.

WHEREFORE, COSTCO prays:

1. Plaintiff take nothing against it by her Complaint;

2. Defendant has judgment for its costs of suit; and

3. Such other and further relief as the court deems just and proper.

Dated: iW / MATHENY SEARS LINKERT & JAIME LLP

A se

MATT EW
Atton wy fi Sefendant COSTCO
CORPORATION

5

 

 

ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL

 
LAW OFFICES OF
(MATHENY SEARS LINKERT & JAIME, LLP
3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

Oo C@O8 ~~ A WA F&F WD NH =

wR NP PR wD KY BRD BRD RD RD me

 

Case 2:21-cv-01492-TLN-DB Document1 Filed 08/20/21 Page 22 of 22

RUBY N. THOMAS v. COSTCO WHOLESALE CORPORATION
SACRAMENTO COUNTY SUPERIOR COURT CASE NO. 34-2021-00300848

PROOF OF SERVICE

I am a citizen of the United States and employed in Sacramento County. I am over the age
of eighteen years and not a party to the within-entitled action. My business address is 3638
American River Drive, Sacramento, CA 95864, On this date, I served:

ANSWER TO COMPLAINT

[X] BY MAIL. By placing a true copy thereof enclosed ‘in a sealed envelope, with postage
thereon fully prepaid, in the United States Post Office mail box at Sacramento, California,
addressed as set forth below. I am readily familiar with my firm's practice of collection and
processing correspondence for mailing. It is deposited with the U.S. Postal Service on the

same day in the ordinary course of business. | am aware that on motion of party served, |.

service is presumed invalid if postal cancellation date of postage meter date is more than 1
day after date of deposit for mailing in affidavit.

[ ] BY PERSONAL SERVICE. I caused such document(s) to be personally hand delivered
on this same date to the person(s) as set forth below.

[ ] BY FACSIMILE TRANSMISSION. I transmitted such document(s) by facsimile
machine to the facsimile number for the person(s) as set forth below.

[ ] BY ELECTRONIC MAIL: by sending the attached document via electronic mail to the
e-mail addresses set forth below:

[ ] BY OVERNIGHT COURIER. By placing a true copy thereof enclosed in a sealed Federal
Express envelope, with the correct fee to be paid, in the correct drop box at Sacramento,.
California, addressed as set forth below. I am readily familiar with my firm's practice of
collection and processing Federal Express for overnight delivery.

 

Jason B. Javaheri, Esq. Counsel for Plaintiff
Yosi Yahoudai, Esq.

R. Bret Beattie, Esq.

Vartkes Artinian, Esq.

Javaheri & Yahoudai

A Professional Corporation

1880 Century Park East, Suite 717

Los Angeles, CA 90067
T: 310-407-0766
F: 310-407-0767 [ _ - _ _

I declare under penalty of perjury, according to the laws of the State of California, that the

 

foregoing is true and correct.

Executed this 5 )_ day of August, 2021, at Sacramento, California.

 

PROOF OF SERVICE

|
|

 
